OFFICE      OF   THE   ATTORNEY     GENERAL   OF    TEXAS
                                    AUSTIN




%anorrhle C. E. Cstaess
State    Auditor
Austin, Texas

Dear klx. Camesar




                 ve hare gitaii0
letter     of    Septeder  20 ,-’1




                                           ear lssl, they

                                 opinion     as to whether


                          .oo ii-cm the books of the
         State     Treasury Deya.rtntsnt . If he does
         not, how em       suoh clearance be mdeTa
          Under the Escbeat Law, aa it exlated in l%%l,
it V;LSspeciPically provided that, whera any property
in mesas zzs in existence to rh-ichno perscm olaixt& an
intsrest, the L)istrict Attcrney or Ccrunty Attorney could
bring  s-nit an2 h37e smrd3esoheattv% to the State, and pro-
vliled that the judgisni af the court shnnld place the
title  to ssi:l proptwty in the Stats.   %e presume that the
                                                                    111.




tmo notes describe4 in your letter  were under said     statutes
deer.eod to be the propeTty of the State of Texas.

           The note for $275.50,  a copy of a1ti.i.h is sbtacher?
to gour letter,   shcws that it wss dated F3wuary 12, ly6¶,
and is poyzble  to Phurmart and Zatscn, anil has a w&it
thereon of $lSo.oU,   of date Bcbruarg 13, 1881, and ia sign-
ed by J. Ii. Stevena.

          ?h% note Por $~O~.QCJis dsted April 8, Will, and'
Is payable to XI. %. Diadericl, and has a eredlt of $r)S.c6
thereon as of date February 20 tb, and is signed by L. I. % .
lamis.

           These netes are uore than eighty-eight  years past
due, and unquestionaly  t&e signers to the notes hate long
since passed to their renard.     Horcver, there is no way
fcr the account to be olosed and SWSC should be csrricd on
the books.